[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                               April 5, 2006
                             No. 05-14342                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 04-00071-CV-3-MCR-MD

KENNETH D. JEWSON,



                                                          Petitioner-Appellant,

                                  versus

GARY THOMAS,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      _________________________

                              (April 5, 2006)


Before DUBINA, BLACK and HULL, Circuit Judges.

PER CURIAM:
      Florida prisoner Kenneth D. Jewson appeals the district court’s denial of his

federal habeas petition, brought pursuant to 28 U.S.C. § 2254. We granted a

certificate of appealability (COA) on the following issue only:

      Whether the district court violated Clisby v. Jones, 960 F.2d 925, 938
      (11th Cir. 1992) (en banc), by failing to address appellant’s claim that
      the district court judge lacked jurisdiction to issue an order on an
      evidentiary hearing held before another judge, as set forth in claim 11
      of appellant’s 28 U.S.C. § 2254 petition.

      Normally, we deem issues not argued in the petitioner’s brief abandoned.

See Hartsfield v. Lemacks, 50 F.3d 950, 953 (11th Cir. 1995) (considering

abandonment in context of a § 1983 action). For example, in Isaacs v. Head, the

district court certified 16 grounds for appeal in the COA, but Isaacs only argued 8

of these in his brief. 300 F.3d 1232, 1238 (11th Cir. 2002). We held the other

eight grounds were abandoned. Id.

      We granted a COA on the issue of whether the district court erred by not

addressing the merits of Jewson’s claim 11, that the state trial court conducting his

post-conviction evidentiary hearing did not possess subject matter jurisdiction to

rule on the hearing once the initial judge recused himself. Jewson’s brief only

addressed the merits of the claim, not whether the district court erred by not

addressing it. Jewson abandoned the sole issue on which we granted the COA by

failing to argue the issue on appeal.


                                          2
      Even if Jewson had not abandoned the claim, the district court did not fail to

address Jewson’s claim. All claims regarding defects, jurisdictional or otherwise,

in Jewson’s state collateral proceeding were resolved by the district court’s finding

that such claims were not properly brought in a § 2254 petition because those

claims did not attack Jewson’s confinement, but only attacked a proceeding

collateral to that confinement.

      Jewson abandoned the Clisby issue on appeal. Furthermore, the district

court resolved each issue related to Jewson’s state collateral proceeding in deciding

his § 2254 petition.

      AFFIRMED.




                                          3